Citation Nr: 0605615	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Eligibility for VA compensation and pension benefits to 
include whether the appellant's character of discharge is a 
bar to VA benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The appellant had active service from December 1972 to August 
1974.  The appellant's active military service was terminated 
under dishonorable conditions.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO determined that the appellant was not 
eligible/entitled to VA benefits because of his dishonorable 
discharge.  The appellant's Notice of Disagreement (NOD) with 
that decision was received at the RO in May 2003.  The RO 
issued a Statement of the Case (SOC) in June 2003 and the 
appellant's substantive appeal (VA Form 9) was received at 
the RO in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks entitlement to nonservice-connected 
pension benefits.  

In the appellant's July 2003 substantive appeal (VA Form 9), 
he marked with an "x" the box indicating that he was 
requesting a hearing before a Veterans Law Judge at the RO.  
In a written statement on the same VA Form 9 document, the 
appellant also requested to appear before a DRO at the RO.  
In an August 2003 statement, the appellant reiterated his 
request to appear for a personal hearing before a DRO at the 
RO.  

The RO hearing before a DRO was scheduled for February 2004.  
A February 2004 Report of Contact notes, however, that when 
the appellant appeared for the scheduled hearing, the DRO 
explained that the appellant's character of discharge was 
that of dishonorable.  The appellant nonetheless refused to 
withdraw his appeal and left the RO without having the 
hearing.  

In February 2004 correspondence from the appellant, he again 
clearly requested to appear at a personal hearing before a 
Veterans Law Judge at the RO.  Despite the appellant's 
requests, the case was forwarded to the Board without first 
affording the appellant an opportunity to testify before a 
Veterans Law Judge sitting at the RO.  

Pursuant to 38 C.F.R. § 20.700(a) (2005), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  At no time during the appeal 
period did the appellant withdraw his request to appear at a 
personal hearing before a Veterans Law Judge at the RO.  In 
light of the foregoing, the case is remanded for the 
appellant to be scheduled for a personal hearing before a 
Veterans Law Judge sitting at the RO (Travel Board hearing).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should appropriately schedule the 
appellant for a Board hearing at the RO 
(either a Travel Board or videoconference 
hearing at the appellant's discretion).  
The RO should notify the appellant and 
his representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
appellant withdraws his hearing request 
or fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


